DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the amendment to Fig. 3 removing the label “Prior Art” resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn. 
Specification
The Examiner acknowledges that the amendments to the specification and the drawings resolves the previous disclosure objection. Therefore, the previous disclosure objection has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites “the at least one continuous gate”. However, claim 1, from which claim 2 depends, no longer recites “at least one continuous gate”. Therefore, the “the 
Further, claim 2 recites “the metal of the at least one gate”. However, claim 1, from which claim 2 depends, no longer recites “at least one gate”. Therefore, the “the metal of the at least one gate” of claim 2 lacks proper antecedent basis. Appropriate changes are required to resolve the antecedent basis issue.  
Regarding claim 3, claim 3 recites “the at least one gate”. However, neither of claims 1 or 2, from which claim 3 depends, recites “at least one gate”. Therefore, the “the at least one gate” of claim 3 lacks proper antecedent basis. Appropriate changes are required to resolve the antecedent basis issue.  
Claims 3-6 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 2.
Regarding claim 8, claim 8 recites “the contact lines or gates”. However, claim 7, from which claim 8 depends, no longer recites “a gate”. Therefore, the “the contact lines or gate” of claim 8 lacks proper antecedent basis. Appropriate changes are required to resolve the antecedent basis issue.  
Claim 9 is also rejected under 35 USC 112(b) as it depends from and includes all of the limitations of rejected claim 8.
Examiner’s Note
The Examiner notes that the Examiner could have maintained the previous rejection and just labeled everything that had previously been “gate cut” as “contact cut” as a gate cut is a “contact cut”. Nothing in the claims clarifiers that the contact cut is a source/drain contact cut. However, for the purposes of compact prosecution, the Examiner provides additional art that more 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2019/0109197) hereinafter “Wang”.
Regarding claim 1, Figs. 2A-3AWang teaches a method of forming gate contacts or contact lines on a plurality of fins, the method comprising: providing a wafer (Paragraph 0018) comprising a semiconductor structure (Paragraph 0019) which comprises a plurality of fins (Item 105); patterning at least one continuous trench (Paragraph 0025) over the fins (Items 105); filling at least one of the trenches with metal (Paragraph 0024 where the contact structures can include tungsten) to obtain at least one continuous contact line (Fig. 2A; Item 120) in contact with the fins (Item 105); and cutting (Paragraph 0027) the metal of the at least one contact line (Item 120) in between some of the fins (Items 105).
Regarding claim 6.
Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2019/0157387) hereinafter “Wu”.
Regarding claim 7, Figs. 14B and 14C of Wu teaches a cell comprising a plurality of fin transistors on parallel fins (Items 104A and 104B) wherein contact lines (Gate contact lines; Items 106A1 and 106A2) lie in line with each other and wherein contact line cuts (Item 116) between adjacent fins have a slope such that the distance between the contact lines is decreasing with increasing depths (See inverse taper shape of Item 116 in Fig. 14B); and contact lines (Items 150; See Examiner’s Note).
Regarding claim 9, Wu further teaches where the fins (Items 104A and 104B) comprise silicon or Ge or III-V material (Paragraph 0022).
Regarding claim 10, Wu teaches a complementary metal oxide semiconductor device (Paragraph 0020) comprising the cell in accordance with claim 7 (See the rejection of claim 7 above).
Regarding claim 11, Wu teaches a static random access memory cell (Paragraph 0020) comprising the cell in accordance with claim 7 (See the rejection of claim 7 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejectedWang et al. (US 2019/0109197) hereinafter “Wang” in view of Wang et al. (US 2020/0020687) hereinafter “Wang2”.
Regarding claim 2, Wang teaches all of the elements of the claimed invention as stated above.
Wang further teaches where a gate cap material (Item 115c) is provided over a gate (115a).
However, Wang does not explicitly teach where a contact cap material is provided over the at least one continuous contact line, nor wherein the gate cap material is different from the contact cap material such that cap materials with different etch selectivity are provided before cutting the metal of the at least one gate and/or the metal of the at least one contact line
Wang2 teaches where a gate cap material (Item 122; Paragraph 0050 where the material is silicon nitride) is provided over at least one continuous gate (Item 120) and a contact cap material (Item 134; Paragraph 0058 where the material is silicon carbon) is provided over at least one continuous contact line (Item 130), and wherein the gate cap material (Item 122; paragraph 0050 SiN) is different from the contact cap material (Item 134; Paragraph 0058 SiC) such that cap[ materials with different etch selectivity (Paragraph 000036) ae provided before cutting the metal of the at least one gate (Item 120).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a gate cap material provided over at least one continuous gate and a contact cap material provided over the at least one continuous contact line, where the gate cap material is different from the contact cap material such that cap materials with different etch selectivity are provided before cutting the metal of the at least one contact line because it allows for very similar materials for both the gate contact and source/drain contact as the two items would not be etched selective to one another (Wang2 Paragraph 0036) and because 
Regarding claim 12, Wang teaches all of the elements of the claimed invention as stated above.
Wang further teaches where at least one continuous gate (Item 115) is in contact with the fins (Item 105) and is obtained by any conventional CMOS process including a gate first process or a gate last process (Paragraph 0021).
Wang does not explicitly teach where the at least one continuous gate is obtained by filling at least one of the trenches with metal.
Wang2 teaches patterning at least one continuous trench (Paragraph 0050 where a trench is formed when the sacrificial dummy gates are removed, the trench being defined by the sidewall spacers [Items 108]) over fins (Items 110); filling at least one of the trenches with metal (Item 120; Paragraph 0050 where the gate structure can include a work function metal) to obtain at least one continuous gate in contact with the fins.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one continuous gate obtained by filling at least one of the trenches with metal because this method is a conventional method of obtaining a gate structure (Wang2 Paragraph 0050) and (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results supports prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc.,.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0109197) hereinafter “Wang” in view of Wang et al. (US 2020/0020687) hereinafter “Wang2” and in further view of Bi et al. (US 9818875) hereinafter “Bi”.
Regarding claim 3, the combination of Wang and Wang2 teaches all of the elements of the claimed invention as stated above except where the method further comprises a fin cut after obtaining the at least one gate.
Bi teaches a method of forming a finfet device where a fin cut (Fig. 17) is performed on fins (Item 120) after forming of a gate structure (Item 134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a fin cut on at least one of the fins because the fin cut allows for the fin to be separated into device segments which may be desirable based on the requirements of the device (Bi Column 3, Lines 55-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the fin cut on fins after obtaining the at least one gate because it avoids significant loss of strain in a strained field effect transistor (Column 3, Lines 55-60).
Regarding claim 4, the combination of Wang, Wang2 and Bi teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the fin cut is performed after a front end of line process wherein the front end of line process comprises epitaxial growth of a source and a drain, applying a dummy gate, applying a replacement metal gate and applying the contact lines.
Bi further teaches where a fin cut is performed after a front end of line process wherein the front end of line process comprises epitaxial growth (Column 8, Lines 54-56) of a source and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fin cut performed after a front end of line process wherein the front end of line process comprises epitaxial growth of a source and a drain, applying a dummy gate, applying a replacement metal gate and applying the contact lines because it avoids significant loss of strain in a strained field effect transistor (Column 3, Lines 55-60).
Regarding claim 5, the combination of Wang, Wang2 and Bi teaches all of the elements of the claimed invention as stated above.
Wang further teaches where the plurality of fins comprise a functional layer of silicon, or silicon germanium, or III-V material (Paragraph 0019).
However, assuming for the sake of argument that the teaching in Wang of a Si or SiGe or III-V material does not rise to the level of teaching a functional layer of silicon, or silicon germanium, or germanium or indium gallium arsenide or III-V material, the Examiner relies on the teaching in Column 5, Lines 66-67 through Column 6, Line 1 of Bi where the plurality of fins (Items 120) comprise a functional layer of silicon germanium.
It would have been obvious to one having ordinary skill in the art to have the plurality of fins of Wang comprise a functional layer of silicon germanium because it introduces strain in the transistor (Bi Column 6, Lines 1-3) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 .
Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0109197) hereinafter “Wang” in view of Wu et al. (US 2019/0157387) hereinafter “Wu”.
Regarding claim 7, Fig. 4A of Wang teaches a cell comprising: a plurality of transistors on parallel fins (Items 105) wherein contact lines (Items 120) lie in line with each other and wherein contact line cuts (Items 145) between adjacent fins are present. 
Wang further teaches where the contact line cuts are formed by etching (Paragraph 0029).
Wang does not explicitly teach where the contact line cuts between adjacent fins have a slope such that the distance between the contact lines is decreasing with increasing depth.
Wu teaches where a tapering of a metal cut may occur as a result of the etching process or etchant used to perform the metal cut (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the contact line cuts between adjacent fins to have a slope such that the distance between the contact lines is decreasing with increasing depth because the slope is a known result of an etching process used during the formation of a metal cut (Wu Paragraph 0031).      
Regarding claim 8, Fig. 4A of Wang further teaches where no liner is present on sidewalls of the contact lines (Items 120) or gates (Items 115).
Regarding claim 9
Regarding claim 10, Wang teaches a complementary metal oxide semiconductor device (Paragraph 0021) comprising a cell. While Wang does not teach a cell in accordance with claim 7 see the rejection of claim 7 above where the combination of Wang and Wu renders obvious the cell as claimed in claim 7.
Regarding claim 11, Wang teaches a static random-access memory cell (Paragraph 0014) comprising a cell. While Wang does not teach a cell in accordance with claim 7 see the rejection of claim 7 above where the combination of Wang and Wu renders obvious the cell as claimed in claim 7.
Regarding claim 13, the combination of Wang and Wu teaches all of the elements of the claimed invention as stated above.
Wang further teaches where gates (Items 115) lie in line with each other and comprise gate cuts.
Wang does not explicitly teach where the gate cuts between adjacent fins have a slope such that the distance between the gates is decreasing with increasing depth.
Wu teaches where gate cuts are present in a gate structure and where the gate cuts between adjacent fins have a slope such that a distance between the gates is decreasing with increasing depth. (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the gate cuts between adjacent fins have a slope such that the distance between the gates is decreasing with increasing depth because the slope is a known result of an etching process used during the formation of a gate cut (Wu Paragraph 0031).      

Alternatively, Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0109197) hereinafter “Wang” in view of Jeon et al. (US 2019/0378903) hereinafter “Jeon”.
Regarding claim 7, Fig. 4A of Wang teaches a cell comprising: a plurality of transistors on parallel fins (Items 105) wherein contact lines (Items 120) lie in line with each other and wherein contact line cuts (Items 145) between adjacent fins are present. 
Wang further teaches where the contact line cuts are formed by etching (Paragraph 0029).
Wang does not explicitly teach where the contact line cuts between adjacent fins have a slope such that the distance between the contact lines is decreasing with increasing depth.
Jeon teaches where a metal cut may be formed to have a tapered shape such that the distance between metal structures is reduced toward a bottom end (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the contact line cuts between adjacent fins to have a slope such that the distance between the contact lines is decreasing with increasing depth because the slope allows for a reduced critical dimension towards a bottom end of the contact (Jeon Paragraph 0079).      
Regarding claim 8, Fig. 4A of Wang further teaches where no liner is present on sidewalls of the contact lines (Items 120) or gates (Items 115).
Regarding claim 9, Wang further teaches where the fins comprise silicon, or SiGe or III-V material (Paragraph 0019).
Regarding claim 10, Wang teaches a complementary metal oxide semiconductor device (Paragraph 0021) comprising a cell. While Wang does not teach a cell in accordance with claim 
Regarding claim 11, Wang teaches a static random-access memory cell (Paragraph 0014) comprising a cell. While Wang does not teach a cell in accordance with claim 7 see the rejection of claim 7 above where the combination of Wang and Jeon renders obvious the cell as claimed in claim 7.
Regarding claim 13, the combination of Wang and Jeon teaches all of the elements of the claimed invention as stated above.
Wang further teaches where gates (Items 115) lie in line with each other and comprise gate cuts.
Wang does not explicitly teach where the gate cuts between adjacent fins have a slope such that the distance between the gates is decreasing with increasing depth.
Jeon teaches where gate cuts are present in a gate structure and where the gate cuts between adjacent fins have a slope such that a distance between the gates is decreasing with increasing depth. (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the gate cuts between adjacent fins have a slope such that the distance between the gates is decreasing with increasing depth because the slope allows for a reduced critical dimension towards a bottom end of the contact (Jeon Paragraph 0079).      
Response to Arguments
Applicant’s arguments, see Applicant’s “Remarks”, filed 04/19/2021, with respect to the rejection(s) of claim(s) 1 and 7 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang (US 2019/0109197).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891